DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, filed 1/21/2021, with respect to the rejections of claims 1-10 under 35 U.S.C. 112(a) have been fully considered and are persuasive.  The rejections of claims 1-10 under 35 U.S.C. 112(a) have been withdrawn. 
Applicant’s arguments, filed 1/21/2021, with respect to the rejections of claims 1-8 and 10 under 35 U.S.C. 103 have been fully considered and are persuasive.  The rejections of claims 1-8 and 10 have been withdrawn. 

Allowable Subject Matter
Claims 1-8 and 10 are allowed.
Regarding claim 1, the prior art does not disclose or fairly suggest the claim limitation wherein “wherein the housing and the cam plate are rotatable in a reverse direction when the camera monitoring system is moved beyond a fully open state” in combination with the remaining claim limitations recited in claim 1. The prior art does not discuss what would occur to the device under the condition that the camera was rotated beyond the fully open position. 
Claims 2-8 and 10 are dependent on claim 1 and are allowable for substantially the same reasons.

Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NOAM S REISNER whose telephone number is (571)270-7542.  The examiner can normally be reached on Monday-Friday 9:00AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clayton LaBalle can be reached on (571) 272-1594.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NOAM REISNER/               Primary Examiner, Art Unit 2852                                                                                                                                                                                         	2/20/2021